***SCHOOL TERM-TEACHERS MINIMUM DAYS***  (1) PURSUANT TO SECTION 1-106 OF HOUSE BILL 1155, 33RD LEGISLATURE, FIRST SESSION, A SCHOOL DISTRICT MAY NOT LAWFULLY REQUIRE A VOCATIONAL TEACHER TO WORK IN EXCESS OF 190 DAYS; (2) ALL TEACHERS ARE REQUIRED TO WORK A MINIMUM OF 190 DAYS AND ARE PAID ON A TEN MONTH BASIS UNLESS A TWELVE MONTH PLAN IS DESIRED.  FOR EACH ADDITIONAL MONTH EMPLOYED, THE SCHOOL DISTRICT MUST PAY THE TEACHER ON THE BASIS OF ONE-TENTH (1/10) OF THE BASE SALARY OF A TEACHER EMPLOYED ON A TEN MONTH BASIS; (3) THE SALARY OF A VOCATIONAL EDUCATION TEACHER SHALL BE CALCULATED ON THE BASIS OF THE MONTHS FOR WHICH THE TEACHER IS ACTUALLY EMPLOYED BUT A SCHOOL DISTRICT MAY NOT LAWFULLY WITHHOLD FEDERAL VOCATIONAL MONEY FROM A TEACHER IF THAT TEACHER HAS WORKED THE REQUIRED MINIMUM 190 DAYS, AND THEREAFTER REFUSES TO WORK AN ADDITIONAL ONE OR TWO MONTHS.  (LARRY L. FRENCH)